Gilbert, J.:
This suit was brought to set aside a conveyance to tbe defendant, Caroline Wing, of a farm in Clinton, Dutchess county, and .to have such farm declared subject to tbe lien of a judgment recovered against her husband, George E. Wing and others, upon a joint liability. In tbe spring of 1878 tbe farm in question was subject to two mortgages : one made to Mary D. Griffin and then owned by Mrs. Wing, dated May 3, 1860, upon which there was then due' $1,400 principal, with interest from May 1, 1866, at six per cent; tbe other to John Wing for $2,200 and interest, dated December 10, 1877. The premises were also subject to the inchoate right of dower of Mrs. Wing.
Post-nuptial agreements between husband and wife, though void in law, will be upheld in equity if made bona fide, and upon good consideration. An additional portion brought by the wife after marriage is a sufficient consideration both against creditors and purchasers. If the husband has received a fair *209and reasonable consideration for the thing settled that repels the presumption of fraud. So the relinquishment of the wife’s dower will be deemed a sufficient consideration. (2 Kent’s Com., 163; Shepard v. Shepard, 7 Johns. Ch. R., 59; Wickes v. Clarke, 8 Paige, 165; Babcock v. Eckler, 24 N. Y., 623; Hunt v. Johnson, 44 id., 27; Woodworth v. Sweet, 51 id., 8; Jaycox v. Caldwell, id., 395; McCartney v. Welch, id., 626.)
In the case before us it appears that Mrs. Wing received in May, 1844, as her share of her father’s estate $1,666, all but $300 of which was appropriated to the purchase of a farm. The husband made the purchase and the farm was conveyed to him. Mrs. Wing testified that her father’s estate was settled on May 1, 1844 ; that she was then a minor, and that from that time there were conversations between her husband and herself with reference to that money, to the 'effect that the money was hers and that she should have it. Mr. Wing, who was called by the plaintiff as a witness, testified on his direct examination that he had given to Mrs. Wing a note for the money aforesaid, and that he had paid the note by giving her a mortgage. That mortgage was given in April, 1878, pending the suit in which the judgment against Mr. Wing and his partners was recovered, for the purpose of securing the payment of the sum of $1,366, the part of Mrs. Wing’s share of her father’s estate before referred to and the interest thereon.
It was proved, and the court below found, that the value of the premises conveyed to Mrs.- Wing was $5,700. The conveyance to her was subject to said mortgage of John Wing for $2,200. It is apparent, therefore, that such conveyance cannot bo impeached on the ground of an excess in value of the premises conveyed over the amount of the demands of Mrs. Wing. Were such demands fair and just or only colorable ? The trial judge found that the conveyance was made upon a full and fair consideration. He did not find, nor was he requested to find, that it was made with a fraudulent intent.
We think the evidence is quite sufficient to sustain the finding in favor of the validity of the conveyance. In any point of view it is supported by the strong moral obligation which rests upon a husband to provide for his wife, and the evidence fairly consid-*210erecl justifies tbe' belief that Mr. Wing received bis wife’s patrimony, not in the assertion of his marital rights, but to hold the same for the benefit of his wife. Creditors may have been misled by his apparent ownership, but no more so than if Mrs. Wing had held an unrecorded mortgage or agreement to convey. Nor did the lapse of time bar her claim, for that might be and was waived by her husband.
Upon the whole, we think the judgment should be affirmed, with costs.
Pratt, J., concurred ; Barnard, P. J., not sitting.
Judgment affirmed, with costs.